UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                               September 20, 2005

                                     Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-2378

UNITED STATES OF AMERICA,                   Appeal from the United States
    Plaintiff-Appellee,                     District Court for the Northern
                                            District of Indiana, South Bend
      v.                                    Division

DARRELL TURNER,                             No. 3:03-CR-00022(02)RM
    Defendant-Appellant.
                                            Robert L. Miller, Jr.,
                                            Chief Judge.

                                   ORDER

       We ordered a limited remand to ask whether the district judge, had he known
the sentencing guidelines were advisory, would have imposed the same sentence on
Darrell Turner. See United States v. Booker, 125 S. Ct. 738 (2005); United States
v. Paladino, 401 F.3d 471, 484 (7th Cir. 2005). The judge answered that he would.

       We invited the parties to respond, but only the government did. Here, the
sentencing range was properly calculated under the guidelines and thus
presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). Because Turner has not rebutted that presumption, the judgment in
appeal number 04-2378 is AFFIRMED.